EXHIBIT 10.1 THIRD AMENDMENT TO OFFICE LEASE This Third Amendment to Office Lease (the “Third Amendment”), dated November 30, 2009, is made by and between DOUGLAS EMMETT 1993, LLC, a Delaware limited liability company (“Landlord”), with offices at 808 Wilshire Boulevard, Suite 200, Santa Monica, California 90401, and CytRx CORPORATION, a Delaware corporation (“Tenant”), with offices at 11726 San Vicente Boulevard, Suites 650 and 688, Los Angeles, California 90049. WHEREAS, A.DOUGLAS EMMETT JOINT VENTURE, a California general partnership (“DEJV”), pursuant to the provisions of that certain Office Lease dated April 13, 2000 (the “Original Lease”), leased to THE KRIEGSMAN CAPITAL GROUP, LLC, a California limited liability company (“Original Tenant”), and Original Tenant leased from DEJV space in the property located at 11726 San Vicente Boulevard, Los Angeles, California(the “Building”), commonly known as Suite 650 (the “Original Premises”); B.Landlord, Original Tenant and Tenant subsequently entered into that certain Assignment, Assumption and Consent dated July 31, 2003 (the “Assignment”), whereby Original Tenant assigned all of its right, title and interest in and to the Lease to Tenant, and Tenant assumed all of Original Tenant’s obligations under the Original Lease; C.Landlord acquired all of DEJV’s interest, right and title in and to the real property and Building in which the Premises are located, becoming successor-in-interest to DEJV and landlord under the Lease; D.Landlord and Tenant subsequently entered into that certain First Amendment to Office Lease dated October 14, 2005 (the “First Amendment”), wherein Tenant expanded its occupancy within the Building to include Suite 688 (the “Suite 688”); E.Landlord and Tenant subsequently entered into that certain Second Amendment to Office Lease dated March 25, 2008 (the “Second Amendment”); F.Tenant wishes to surrender possession of the Original Premises (the “Surrender Space”), lease Suite 600 (the “Expansion Space”) as shown on Exhibit A, re-name the Expansion Space as Suite 650 and extend the Term of the Lease, pursuant to this Third Amendment; G.Landlord has conditionally approved Tenant’s lease of the Expansion Space and the surrender of the Original Premises, contingent upon Tenant’s acceptance of and compliance with the provisions of this Third Amendment; and H.Landlord and Tenant, for their mutual benefit, wish to revise certain other covenants and provisions of the Lease. NOW, THEREFORE, in consideration of the covenants and provisions contained herein, and other good and valuable consideration, the sufficiency of which Landlord and Tenant hereby acknowledge, Landlord and Tenant agree: 1. Confirmation of Defined Terms.Unless modified herein, all terms previously defined and capitalized in the Lease shall hold the same meaning for the purposes of this Third Amendment.The Original Lease, as amended by the First Amendment, the Second Amendment and this Third Amendment, shall herein be referred to as the “Lease”. 2. Extension of Term.Notwithstanding anything to the contrary contained herein, the Term of the Lease is hereby extended through and including midnight on the last calendar day of the sixtieth (60th) full calendar month after the Expansion Date (as hereinafter defined) (the “Termination Date”).The period commencing on the Expansion Date and continuing through and including the Termination Date shall be referred to herein as the “Expansion Term”. 3. Surrender Space and Terms of Surrender.On or before 11:59 p.m. on the date (the “Surrender Date”) that is the day before the Expansion Date (hereinafter defined), Tenant shall vacate and deliver to Landlord the exclusive possession of the Original Premises pursuant to the same provisions and requirements of the Lease as would apply to surrender of the Premises upon expiration of the Lease. Tenant shall deliver to Landlord any plans and specifications, maintenance records, warranties, permits, approvals and licenses pertaining to the Surrender Space or to any improvements remaining thereon, or to both (but not pertaining to Tenant’s 1 business conducted therein) in the possession of Tenant. All of the terms, covenants, agreements and conditions of the Lease remain in full force and effect with respect to the Surrender Space through the Surrender Date.Tenant shall continue to pay all rent and monetary obligations that accrue through and including the Surrender Date, as such become due and payable under the Lease.As of 11:59p.m. on the Surrender Date, the surrender of the Surrender Space will be deemed effective and the monetary obligations with respect to the Surrender Space shall be prorated, billed and payable in the manner provided in the Lease, in the same manner as would apply if the term of the Lease expired on the Surrender Date with respect to the Surrender Space. If Tenant vacates the Surrender Space, but leaves any property, trash or debris therein, or if there is any damage to the Surrender Space beyond reasonable wear and tear, then the costs incurred by Landlord in the removal or repair of such items, as the case may be, shall be billed directly to Tenant as additional rent. Notwithstanding any provision of this Third Amendment to the contrary, in the event that Tenant fails timely to vacate and deliver exclusive possession of the Surrender Space to Landlord by the Surrender Date as required under the Lease, except as amended by this Third Amendment, Tenant shall be deemed to be holding over with respect to the Surrender Space and such possession shall be a tenancy at sufferance under the terms of the Lease. 3.1Release Of Liability and Claims.Contingent upon Landlord and Tenant fully performing the covenants and provisions contained herein and in the Lease, then, except as otherwise contained herein, on the Surrender Date (or if Tenant holds over in the Surrender Space, such later date as Tenant actually surrenders possession of the Surrender Space). Landlord and Tenant shall be fully and unconditionally released and discharged from their respective obligations arising from or connected with the Lease with respect to the Surrender Space. Tenant, for itself, and on behalf of any third party claiming by, on behalf of or after Tenant, hereby releases any rights or claims to occupancy of the Surrender Space and/or any benefit thereof, arising out of in connection with the Lease after the Surrender Date. 3.2Disclaimer.The Lease provides for payment of Tenant’s Share of Operating Expenses periodically on an estimated basis with adjustment to the actual amounts due at some time in the future.Tenant has not received a final calculation of the actual amount due for the period of time ending on the Surrender Date with respect to the Surrender Space. Accordingly, Tenant understands and agrees that: a)Landlord’s estimate or allocation of anticipated increases in payments owed for Tenant’s Share of Operating Expenses is only an estimate by Landlord and is not intended nor shall be construed as a limitation or ceiling upon the actual amounts which may be due; b)Tenant shall be solely responsible for payment of Tenant’s Share of Operating Expenses with respect to the Surrender Space through and including the Surrender Date (or if Tenant holds over in the Surrender Space, such later date as Tenant actually surrenders possession of the Surrender Space) by virtue of such adjustments and shall be solely entitled to any refunds resulting from such adjustments, even if such calculations are rendered to Tenant by Landlord after the Surrender Date; and c)The final reconciliation of Tenant’s Share shall not be completed until after the year end of the calendar year for which such computations are to be made, after which computation has been completed, Landlord shall notify Tenant of any adjustment in Additional Rent due for the balance of the period Tenant is in possession of the Surrender Space, computed to and including the Surrender Date (or if Tenant holds over in the Surrender Space, such later date as Tenant actually surrenders possession of the Surrender Space). 4. Expansion Date and Expansion Term.The lease of the Expansion Space shall be effective, and Landlord shall deliver possession of Expansion Space to Tenant for occupancy upon, the date which is the next business day after Substantial Completion (as hereinafter defined) of the Landlord Work contemplated in Exhibit B (“Expansion Date”) and, upon such delivery, the Expansion Space shall become a part of the “Premises” as defined in the Lease.The anticipated Expansion Date is February 15, 2010.In the event of any Tenant Delay (as such term is defined in Exhibit B), in addition to any other remedies available to Landlord under the Lease or applicable law, the Expansion Date shall be the next business day after the date the Improvements would have been Substantially Completed had no such Tenant Delay occurred. Landlord and Tenant shall promptly execute an amendment to the Lease, confirming the finalized Expansion Date and Expansion Term as soon as they are determined. For purposes of establishing the Expansion Date, Substantial Completion shall be defined as and the Landlord 2 Work shall be deemed “Substantially Complete”, when the Landlord Work as described in Exhibit B is complete and the City of Los Angeles has issued a final sign-off on all building permits for such Landlord Work, except for millwork or minor, insubstantial details of construction, corrective work or decoration of a purely cosmetic nature or mechanical adjustments which remain to be done which taken together will not materially interfere with Tenant’s quiet enjoyment and full utilization of the entirety of the Expansion Space (“Punchlist Matters”) and Landlord shall have delivered possession of the Expansion Space to the Tenant (which delivery shall have occurred upon delivery of the keys to the Expansion Space to Tenant). Substantial Completion shall be deemed to have occurred notwithstanding a requirement to complete Punchlist Matters.Landlord shall provide Tenant with notice of Landlord’s estimate of Substantial Completion approximately ten (10) business days prior to Landlord’s good faith estimate of when Substantial Completion is expected to occur (which notice requirement, notwithstanding any contrary provisions of the Lease, may be satisfied by delivering notice to the person identified as Tenant’s representative in Section 6.1 of Exhibit B attached hereto), provided that such notice shall represent Landlord’s good faith estimate only and shall not constitute a representation, warranty or covenant as to Substantial Completion occurring on the particular date stated in the notice; such notice shall have no bearing on establishment of the Expansion Date; and Landlord shall have no liability in the event Landlord’s good faith estimate is inaccurate. However, Substantial Completion cannot occur unless Landlord shall have given the notice to Tenant of the anticipated Substantial Completion date approximately ten (10) business days prior to the good faith estimate of the Substantial Completion date. Tenant’s taking possession of the Expansion Space and/or commencing Tenant’s normal business operations in the Expansion Space shall be deemed conclusive evidence that, as of the Expansion Date, Landlord has Substantially Completed the Tenant Improvements contemplated hereunder, except for any Punchlist Matters (as such term is defined in Exhibit B attached hereto) to be completed as identified on the Punchlist prepared by Landlord pursuant to Exhibit B. If for any reason (including any Tenant Delay or Landlord’s inability to complete the Improvements called for hereunder) Landlord is unable to deliver possession of the Expansion Space to Tenant on the anticipated Expansion Date, this Third Amendment shall not be void or voidable, nor shall Landlord be liable to Tenant for any damage resulting from Landlord’s inability to deliver such possession.However, Tenant shall not be obligated to pay the Fixed Monthly Rent or Additional Rent that Tenant is required to pay for the Expansion Space pursuant to this Third Amendment until the next business day after Substantial Completion, subject to any Tenant Delay.Except for such delay in the commencement of Rent (but subject to any acceleration of the Expansion Date as a result of any Tenant Delay), Landlord’s failure to give possession on the anticipated Expansion Date shall in no way affect Tenant’s obligations hereunder. If possession of the Expansion Space is not tendered by Landlord within forty-five (45) days after the anticipated Expansion Date, then, subject to any Tenant Delay, Tenant shall have the right to terminate the terms of this Third Amendment only (and not the Lease) by giving written notice to
